Citation Nr: 0721402	
Decision Date: 07/17/07    Archive Date: 08/02/07

DOCKET NO.  06-10 710	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 50 
percent for post-traumatic stress disorder (PTSD).

2.  Entitlement to an effective date earlier than October 29, 
2004 for the grant of service connection for PTSD.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

S. Barial, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1968 
to October 1970.

This matter comes to the Board of Veterans' Appeals (Board) 
from a June 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Denver, 
Colorado, which granted service connection for PTSD, 
assigning a 50 percent evaluation effective October 29, 2004.  
In May 2007, the veteran testified before the undersigned 
Veterans Law Judge at a Board hearing at the RO.  A 
transcript of the hearing is of record.

At the time of the hearing, the veteran submitted additional 
evidence that had not been considered by the RO.  A remand, 
pursuant to 38 C.F.R. § 20.1304 is not necessary, however, as 
the veteran waived RO consideration of the new evidence.

On June 4, 2007, the Board provided notice that good or 
sufficient cause was shown under the provisions of 
38 U.S.C.A. § 7107 and 38 C.F.R. § 20.900(c) for this appeal 
to be advanced on the Board's docket. 


FINDINGS OF FACT

1.  The veteran's PTSD results in symptoms approximating 
total social and occupational impairment, due to such 
symptoms as unemployability and angry outbursts with 
persistent danger to others, as well as a GAF score range 
from 45 to 54.

2.  The veteran's service connection claim for PTSD was not 
received at the RO prior to October 29, 2004.
CONCLUSIONS OF LAW

1.  The criteria for a 100 percent rating for PTSD have been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 and 
Supp. 2006); 38 C.F.R. §§ 3.102, 4.1, 4.7, 4.130, Diagnostic 
Code 9411 (2006).

2.  The criteria for an effective date prior to October 29, 
2004 for a grant of service connection for PTSD are not met. 
38 U.S.C.A. §§ 5103, 5103A, 5110 (West 2002 and Supp. 2006); 
38 C.F.R. §§ 3.151(a), 3.155, 3.157, 3.400 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).   VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim. 38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability. Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letter dated in November 2004 regarding the initial service 
connection claim for PTSD.  The notification substantially 
complied with the requirements of Quartuccio v. Principi, 16 
Vet. App. 183 (2002), identifying the evidence necessary to 
substantiate the claim and the relative duties of VA and the 
claimant to obtain evidence; and Pelegrini v. Principi, 
18 Vet. App. 112 (2004), requesting the claimant to provide 
evidence in his possession that pertains to the claim.  

After the RO granted service connection for PTSD in a June 
2005 rating decision, the veteran filed a notice of 
disagreement with the effective date.  The RO continued the 
assigned effective date in a January 2006 statement of the 
case.  The RO subsequently provided the veteran a letter, 
which notified him of the laws regarding assignment of 
disability ratings and effective dates.  While the RO did not 
readjudicate the claim after providing this letter, the 
statutory scheme contemplates that once a decision awarding 
service connection, a disability rating, and an effective 
date has been made, section 5103(a) notice has served its 
purpose.  Dingess v. Nicholson, 19 Vet. App. at 490 (2006).  
As the veteran was granted service connection and assigned an 
evaluation and effective date, the Secretary had no 
obligation to provide further notice under the statute.  Id.  
As such, any defect with respect to the timing or content of 
the notice requirement was non-prejudicial.

VA has obtained service medical records, assisted the veteran 
in obtaining evidence, and provided an opportunity to give 
testimony in a hearing.  All known and available records 
relevant to the issue on appeal have been obtained and 
associated with the veteran's claims file.    

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.

The veteran's claim for an initial rating in excess of 50 
percent for PTSD has been considered with respect to VA's 
duty to notify and assist, including the notice requirements 
of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Given the favorable outcome noted below, no conceivable 
prejudice to the veteran could result from this adjudication.  
See Bernard v. Brown, 4 Vet. App. 384, 393 (1993).  
Initial rating for PTSD

The RO granted service connection for PTSD in June 2005, 
assigning a 50 percent evaluation effective October 29, 2004.  
The veteran appeals this action.  

He states that he is unable to function at work due to his 
PTSD symptoms and that he also has trouble with his 
relationships.  He further noted that his depression and 
personal appearance affect his daily activities.  He contends 
that he is entitled to a higher rating for his PTSD.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.  
Where there is a reasonable doubt as to the degree of 
disability, such doubt shall be resolved in favor of the 
claimant, and where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating. 38 C.F.R. §§ 3.102, 
4.3, 4.7.  In addition, the Board will consider the potential 
application of the various other provisions of 38 C.F.R., 
Parts 3 and 4, whether or not they were raised by the 
veteran, as well as the entire history of the veteran's 
disorder in reaching its decision, as required by Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).

In a claim for a greater original rating after an initial 
award of service connection, all of the evidence submitted in 
support of the veteran's claim is to be considered.  In 
initial rating cases, separate ratings can be assigned for 
separate periods of time based on the facts found, a practice 
know as "staged" ratings.  See Fenderson v. West, 12 Vet. 
App. 119 (1999); 38 C.F.R. § 4.2.  Once the evidence is 
assembled, the Secretary is responsible for determining 
whether the preponderance of the evidence is against the 
claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  
If so, the claim is denied; if the evidence is in support of 
the claim or is in equal balance, the claim is allowed.  Id.  

The veteran is currently rated 50 percent disabled under the 
general rating formula for mental disorders.  See 38 C.F.R. § 
4.130, DC 9411 (2006).  A 50 percent rating is assigned when 
there is occupational and social impairment with reduced 
reliability and productivity due to such symptoms as:  
flattened affect; circumstantial, circumlocutory, or 
stereotyped, speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short and long term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of  
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.

A 70 percent rating is warranted when there is occupational 
and social impairment with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, mood, 
due to such symptoms as:  suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of  
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and the inability to establish and maintain  
effective relationships.  

A 100 percent rating is warranted if there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; gross inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name.  

The symptoms recited in the criteria in the rating schedule 
are "not intended to constitute an exhaustive list, but 
rather are to serve as examples of the type and degree of the 
symptoms, or their effects, that would justify a particular 
rating."  See Mauerhan v. Principi, 16 Vet. App. 436, 442 
(2002).  In adjudicating a claim for an increased rating, the 
adjudicator must consider all symptoms of a claimant's 
service-connected mental condition that affect the level of 
occupational or social impairment.  Id. at 443.  

The Global Assessment of Functioning (GAF) is a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental-health 
illness.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996), 
citing the Diagnostic and Statistical Manual of Mental 
Disorders (4th ed.1994).  A GAF score of 51-60 indicates 
moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co-workers).  See Carpenter 
v. Brown, 8 Vet. App. 240, 242- 244 (1995).  A GAF score of 
41 to 50 indicates serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifter) or any 
serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).  

September 2004 and October 2004 VA psychiatric progress notes 
show the veteran was dressed in clean, casual clothing, clean 
shaven, and had no evidence of chemical influence.  The 
examiner found that the veteran's denial of anger was 
credible and that there certainly was no evidence of 
psychosis.  He continued to display various "fidgeting" 
with his hands, highly consistent with tension as in PTSD and 
reported recognizing depressed aspects and suffering.  Apart 
from being excessively detailed and loquacious, there was no 
technical defect in form and progression of his speech.  His 
affect was warm and appropriate, modified by his anxiety.  
The examiner commented that the veteran's insight that he 
should try to obtain benefits via medication, as well as 
continue in counseling with the Vet Center was correct.  The 
estimated GAF score was 52.

A November 2004 VA examination report shows the veteran was 
casually dressed, well-groomed, and exhibited good hygiene.  
He was cooperative with the examiner and exhibited a normal 
level of psychomotor activity.  His mood was described as 
depressed and irritable.  He described trouble with anger, 
variable sleep, survivor guilt, and a history of some poor 
energy, although this had improved.  He demonstrated full 
range of affect.  His speech was of normal rate and rhythm 
and he gave goal-directed answers to questions, although some 
rambling was evidenced.  The examiner noted that this 
appeared to be due to a desire to share information with 
someone rather than actually a pressured form of speech.  He 
denied any suicidal or homicidal ideation or intent, although 
he did indicate some rage, which was of concern to him.  He 
denied any illusions, delusions, or hallucinations, with the 
exception of flashbacks that he experienced.  He was oriented 
to person, place, time, and situation.  His attention and 
concentration were basically of normal limits on examination.  
He demonstrated an average or above-average fund of 
knowledge, and an ability to think abstractly.  His memory 
appeared to be within normal limits and his judgment and 
insight appeared fair.  His employment history included 
factory work, working in construction, hanging drywall, 
running an art foundry, and photography.  He was unemployed 
at present time, and had been for the last two and a half 
years, apparently due to some medical problems.  His longest 
employment was working construction, which he did for 
approximately 22 years.  He currently was divorced, having 
been married for 22 years.  His current relationship with his 
significant other was described as good.  He had contact with 
his ex-spouse and apparently a good relationship with his 
children.  He described his relationship with other family 
members as being "okay."  Overall, the examiner found that 
his social support appeared to be good.  His GAF score was 
54.  

The veteran's significant other submitted a letter in 
November 2004 that she had lived with the veteran since 1996 
and witnessed the veteran's psychiatric symptoms, such as 
anger, substance abuse, withdrawn behavior, and chronic pain.  
She also commented that the veteran had expressed anger 
towards her illness in a physical manner, inflicting pain on 
her.  She indicated that her disease is frustrating to the 
veteran and that he needed to learn to direct his anger in a 
more positive manner.  She also noted that the veteran did 
not have a source of income and was unable to find steady 
employment. 

A January 2005 Vet Center record notes the veteran's 
complaints of loss of interest in recreational activities, 
such as hunting, camping, and hiking, and frequent angry 
outbursts.  The veteran noted that he had an angry outburst 
to the point where he could not sleep afterwards about once a 
week.  He mentioned that he was easily distractible and had 
flashbacks to incidents in Vietnam and that he also startled 
easily, particularly with thunder or hearing helicopter rotor 
noise.  He noted that he worked in construction trade in 
roles where he had lots of autonomy and little need for close 
supervision.  He indicated that he only tolerated two to 
three full-time jobs when he first got back from service, 
then he had to get out of it and into things where he was his 
own supervisor.

VA psychiatric progress notes dated from December 2004 to 
August 2005 show the veteran continued to have obvious 
aspects of anxiety and depression.  In May 2005, his 
estimated GAF score was 52.  June 2005 and August 2005 VA 
progress notes indicate that the GAF score was estimated at 
45 and that the veteran was being recognized as unemployable 
for psychiatric reasons.  These findings were continued on VA 
psychiatric progress notes dated from September 2005 to 
November 2005, noting that the veteran was being recognized 
as unemployable due to his emotional condition alone.

After having carefully reviewed the evidence of record, 
although the veteran's PTSD does not result in symptoms 
consistent with all the criteria for a disability rating of 
100 percent, his disability more nearly approximates the 
symptoms contemplated by the 100 percent rating.  See 38 
C.F.R. §§ 4.7, 4.71a, Diagnostic Code 9411.  

Specifically, in VA progress notes dated from June 2005 to 
November 2005, he was found to be unemployable solely due to 
the symptoms associated with his psychiatric and emotional 
condition.  He also had complaints in January 2005 of severe 
angry outbursts, which prevented him from sleeping at least 
once a week and findings of depression and anxiety from 2004 
to 2005.  While he was not found to have significant social 
impairment on mental status examination, his long-term living 
companion stated in November 2004 that he often took out his 
anger on her physically.  She mentioned that when he got like 
this she preferred to distance herself from him to reduce 
conflict.  His GAF score range from 45 to 54 is further 
indicative of some serious symptoms or serious impairment in 
social and occupational functioning, including inability to 
keep a job.  

As the evidence for and against a 100 percent rating is 
relatively equally-balanced, all doubt is resolved in the 
veteran's favor.  Gilbert v. Derwinski, 1 Vet. App. at 57-58.  
A 100 percent rating for PTSD is warranted.   

Consideration has been given as to whether the veteran is 
entitled to a "staged" rating for his service-connected 
disorder as prescribed by the Court in Fenderson.  In light 
of the evidence, his PTSD has resulted in symptoms that more 
closely approximated total social and occupational impairment 
throughout the entire period of this appeal.  Thus, an 
increased evaluation of 100 percent is granted throughout the 
entire course of this appeal.

Earlier effective date for PTSD

The veteran contends that he is entitled to an effective date 
earlier than October 29, 2004 for his grant of service 
connection for PTSD.  He essentially argues that he never 
received notice of the last denial of service connection for 
PTSD because he was homeless, and feels that it is unfair 
that he is not receiving retroactive payments back to the 
date of this original denial.

The statutory guidelines for the determination of an 
effective date of an award of disability compensation are set 
forth in 38 U.S.C.A. § 5110.  In cases involving claims for 
direct service connection, the effective date will be the day 
following separation from active service or date entitlement 
arose if claim is received within one year after separation 
from service.  Otherwise, the effective date will be the date 
of receipt of the claim, or the date entitlement arose, 
whichever is later. 38 U.S.C.A. § 5110(b)(1); 38 C.F.R. § 
3.400(b)(2).  The same is true for claims to reopen based on 
new and material evidence. 38 U.S.C.A. § 5110(i); 38 C.F.R. § 
3.400(q).

The veteran originally filed a service connection claim for 
PTSD in January 1996.  The RO denied this claim in May 1996, 
providing notice to the veteran along with the procedure for 
appealing the decision in June 1996.  The veteran did not 
appeal this decision; so it became final.  See 38 C.F.R. 
§§ 3.104, 20.302.  The only way the May 1996 rating decision 
can be reversed or revised is with evidence that the decision 
was clearly and unmistakably erroneous.  38 C.F.R. § 3.105.

The veteran has not alleged any clear and unmistakable error, 
but rather contends that he never received notice of the last 
rating decision.  The record shows the RO mailed the notice 
to the last known address of record in 1996.  VA did not 
receive any notice of a change in address until eight years 
later, when the veteran filed his claim to reopen service 
connection for PTSD.  While VA has a significant duty to 
assist the veteran, the veteran has a duty to keep VA 
apprised of his whereabouts.  See generally Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  Therefore, the 
original service connection claim cannot serve as the 
effective date for the recent award of service connection for 
PTSD.  See Lalonde v. West, 12 Vet. App. 377, 382 (1999).

The veteran did not file any other service connection claims 
for PTSD prior to October 29, 2004.  See 38 C.F.R. § 
3.151(a).  For this and the reasons stated above, an 
effective date earlier than October 29, 2004 for the grant of 
service connection for PTSD is not warranted. 38 U.S.C.A. § 
5110(b)(1); 38 C.F.R. § 3.400(b)(2).


ORDER

An initial evaluation of 100 percent for the service-
connected post-traumatic stress disorder (PTSD) is granted, 
subject to the regulations applicable to the payment of 
monetary awards. 

Entitlement to an effective date earlier than October 29, 
2004 for the grant of service connection for PTSD is denied.




____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


